Citation Nr: 1020898	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-39 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for post-traumatic stress disorder 
(PTSD), and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to July 
1954, during the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2008 rating decision of the 
Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO), which 
reopened the Veteran's service connection claim for PTSD, and 
ultimately denied service connection.  The Veteran disagreed 
with such decision and subsequently perfected an appeal.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal, despite the RO's action.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, 
the issue is appropriately captioned as above. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The herein reopened issue of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied the 
Veteran's service connection claim for PTSD; the Veteran was 
provided notice of the decision and of his appellate rights.

2.  The Veteran did not appeal the October 2006 rating 
decision, and such decision became final.

3.  The evidence received since the RO's October 2006 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the Veteran's service connection claim for 
PTSD.




CONCLUSIONS OF LAW

1.  The RO's unappealled October 2006 decision that denied 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2006) (current version 2009).

2.  Evidence received since the RO's October 2006 rating 
decision is new and material; the claim of entitlement to 
service connection for PTSD is therefore reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 
4.9 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claim for service 
connection for PTSD, the Board concludes that the VCAA does 
not preclude the Board from adjudicating this portion of the 
Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By way of history, the Veteran initially filed a service 
connection claim for PTSD in May 2005.  In an October 2006 
rating decision, the RO denied service connection for PTSD on 
the basis that although there is a diagnosis of PTSD, there 
was no evidence of combat related medals or injuries or no 
verified stressor.  Because the Veteran did not submit a 
Notice of Disagreement to initiate appellate review and a 
Substantive Appeal to perfect an appeal of the RO's October 
2006 rating decision, that determination became final, based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006) (current 
version 2009).  The evidence of record when the RO decided 
the claim in October 2006 included the Veteran's service 
personnel records, VA treatment records from the VA Medical 
Centers (VAMC) in San Juan and East Orange, New Jersey, dated 
September 1999 to April 2005, and statements submitted by the 
Veteran. 

In May 2008, the Veteran sought to reopen his service 
connection claim for PTSD.  See May 2008 "Statement in 
Support of Claim," VA Form 21-4138.  In a December 2008 
rating decision, the RO reopened the service connection claim 
for PTSD, but ultimately denied the service connection claim 
on the basis that there is no confirmed diagnosis of PTSD.  

Evidence associated with the claims file since the prior 
final October 2006 rating decision includes statements and 
written argument submitted by the Veteran; treatment records 
from the San Juan VAMC dated November 2009; a November 2008 
VA PTSD examination report; and October 2008 stressor 
verification memorandum from the United States Armed Service 
Center for Unit Records Research (CURR), currently the United 
States Army and Joint Services Records Research Center 
(JSRRC). 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for 
PTSD.  In this regard, the claims folder contains an October 
2008 stressor verification memorandum from CURR, which 
confirmed the Veteran's stressor of participating in the 
Battle of Kelly Hill in Korea on September 1952 resulting in 
numerous casualties.  The Veteran also resubmitted medical 
evidence which reveals a diagnosis of PTSD due to past combat 
experience.  See April 2005 Initial Psychiatric Assessment 
Note, East Orange VAMC.

The Board finds that such evidence, either by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. 3.156(a).  The October 2008 stressor verification 
memorandum, which reveals a confirmed stressor, coupled with 
the previously submitted April 2005 VA medical opinion, are 
material in that they suggest a relationship between the 
Veteran's PTSD disability and his service, and therefore 
raise a reasonable possibility of establishing the claim.  
The Board notes that although the April 2005 Initial 
Psychiatric Assessment Note from East Orange VAMC is not new 
evidence in that it was considered by the RO in the October 
2006 rating decision, such evidence is nonetheless material 
in that at the time of such medical assessment the Veteran's 
PTSD stressors were not yet confirmed.  Thus, the October 
2008 stressor verification memorandum, which reveals a 
confirmed stressor, coupled with the previously submitted 
April 2005 VA medical opinion, suggest a relationship between 
the Veteran's PTSD disability and his service.  As such, the 
Board finds that the October 2008 stressor verification 
memorandum from CURR is considered new and material for the 
purpose of reopening the service connection claim for PTSD, 
and such claim is reopened.    


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been received; to this 
extent, the appeal is granted.


REMAND

The Veteran claims service connection for PTSD, which he 
maintains is related to his active duty service in Korea.  
Although the Board regrets additional delay, based on review 
of the record further development is necessary prior to 
adjudicating the claim on the merits.  

Initially, the Board notes that the Veteran's service 
treatment records (STRs) are largely unavailable.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. 
Nicholson, 19 Vet. App. 215 (2005) (where the Court held that 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In 
cases where PTSD is claimed, establishing service connection 
for PTSD requires: (1) medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

Review of the evidence of record reveals an April 2005 
Initial Psychiatric Assessment Note from East Orange VAMC, in 
which the Veteran was diagnosed with PTSD due to his past 
combat experience.  The April 2005 VA psychiatrist did not 
have the benefit of the October 2008 stressor verification 
memorandum from CURR, which revealed a confirmed stressor of 
the Veteran participating in the Battle of Kelly Hill in 
Korea on September 1952 resulting in numerous casualties.  
Further review of the claims folder reveals that the Veteran 
underwent a VA PTSD examination in November 2008.  The 
November 2008 VA examiner assessed the Veteran with chronic 
adjustment disorder and opined that he did not meet the DSM-
IV stressor criteria for PTSD.  It is unclear what rationale 
the November 2008 examiner relied on in rendering his 
opinion.  Further it is unclear whether the November 2008 
examiner took into account the April 2005 Initial Psychiatric 
Assessment Note from East Orange VAMC, in which the Veteran 
was diagnosed with PTSD due to his past combat experience, 
and the October 2008 stressor verification memorandum from 
CURR, which revealed a confirmed stressor of the Veteran 
participating in the Battle of Kelly Hill in Korea on 
September 1952 resulting in numerous casualties, in 
determining that the Veteran did not have PTSD.  See November 
2008 VA PTSD Examination Report.  The claims folder is 
negative for any other opinion regarding whether the Veteran 
has PTSD that is related to his verified stressor.  

Based on the foregoing, a new VA exam is necessary to 
ascertain whether the Veteran's PTSD disability is related to 
his verified stressor of participating in the Battle of Kelly 
Hill in Korea on September 1952 resulting in numerous 
casualties.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should identify, obtain, 
and associate with the claims file, all 
current treatment records, beginning in 
November 2009, from the San Juan VAMC, 
pertaining to his PTSD disability.

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The Veteran should also be informed of 
the negative results, and should be 
given an opportunity to obtain the 
records.

2.  After the above development has 
been completed and all outstanding 
records have been associated with the 
claims file, the Veteran should be 
afforded a VA psychiatric examination 
with respect to the service connection 
claim for PTSD.  The claims file and a 
copy of this remand should be made 
available to the examiner for review.  
The entire claims file must be reviewed 
by the examiner in conjunction with 
each examination and the report should 
state that such review has been 
accomplished.

The VA examiner should note whether the 
Veteran currently has any psychiatric 
disability, including PTSD.  The VA 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current psychiatric 
disability, including PTSD, is related 
to the Veteran's service or any 
incident in service.  If the Veteran is 
diagnosed with PTSD, the VA examiner 
should render an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
PTSD is related to any verified 
stressor, including the verified 
stressor of participating in the Battle 
of Kelly Hill in Korea on September 
1952 resulting in numerous casualties. 

The examiner should reconcile any 
opinion with the Veteran's service 
personnel records and post-service 
treatment records, to include the April 
2005 Initial Psychiatric Assessment 
Note from East Orange VAMC which 
reveals a diagnsosis of PTSD related to 
past combat experience, relevant to the 
Veteran's claims for PTSD.  A complete 
rationale should be provided for any 
opinion.

3.  The RO should then readjudicate all 
issues, in light of all evidence of 
record.  The Veteran should be provided 
with a Supplemental Statement of the 
Case as to the issues remaining on 
appeal, and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


